I115th CONGRESS1st SessionH. R. 916IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Sanford (for himself and Mr. Sherman) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget and Impoundment Control Act of 1974 to prohibit the use of guarantee fees as offsets. 
1.Short titleThis Act may be cited as the Risk Management and Homeowner Stability Act of 2017. 2.Prohibiting the use of guarantee fees as offsets (a)In generalTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following new section:

316.Prohibiting the use of guarantee fees as offsets
(a)In the Senate or the House of Representatives, if a bill, resolution, amendment, motion, or conference report includes a provision that increases, or extends the increase of, the guarantee fees of an enterprise, the chair of the Committee on the Budget of the applicable House shall not count the budgetary effects of such provision for purposes of title III and title IV of the Congressional Budget and Impoundment Act of 1974, the Rules of the House of Representatives, and applicable provisions of concurrent resolutions on the budget. (b)The evaluation under subsection (a) shall not apply to any legislation that provides for an increase, or extension of an increase, of any guarantee fee of an enterprise to be used for the purpose of financing reforms to the secondary mortgage market..
(b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new item:   Sec. 316. Prohibiting the use of guarantee fees as offsets.. 